DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31, line 2 should read “opening at 
Claim 31, line 3 should read “nozzle at another terminal end thereof”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,767 to Sack in view of FR 3,080,440 to Bordas (attached herein with machine translation).

(21)	A blower apparatus (112’; Figs. 6-7) for blowing air onto animals (“grooming device”) comprising: a housing (134) defining an interior space (seen in Figs. 6-7; see also col. 4, lines 44-47, which disclose sidewall panels to enclose the space) and having first and second working air inlet openings (as seen in Fig. 6 at the connection between the canisters 114’ and 116’ and the filter assembly 136), a working air outlet opening (as seen in Fig. 6 at the connection between manifold 120’’ and the bottom face of framework 134)……first and second blower units (118; see Fig. 3) wherein each blower unit comprises a fan (implicit) selectively driven by an electric motor (“motors 118”; col. 2, line 50; see also electrical cord 52 for powering the grooming device blowers), wherein said fan includes a fan housing (114’, 116’) having an air inlet (i.e. the upper end of each canister, as seen in Figs. 6-7) and an air outlet (i.e. the lower end of each canister, as seen in Figs. 6-7)……whereby said blower units motors are protected by said housing (apparent in Figs. 6-7); said first blower unit fan air inlet communicates with said housing first working air inlet opening (apparent in Figs. 3 & 6-7); said second blower unit fan air inlet communicates with said housing second working air inlet opening (apparent in Figs. 3 & 6-7); both said first blower unit fan air outlet and said second blower unit fan air outlet communicate with said housing working air outlet opening (apparent in Figs. 3 & 6-7), whereby working air is drawn in through said housing working air inlet openings and is forced out through said housing working air outlet (apparent in Figs. 3 & 6-7; see also col. 4, line 6 – col. 7, line 28)

(28)	A blower apparatus (112’) for blowing air onto animals (“grooming device”) comprising: a housing (134) defining an interior space (seen in Figs. 6-7; see also col. 4, lines 44-47, which disclose sidewall panels to fully enclose the space) and having first and second working air inlet openings (as seen in Fig. 6 at the connection between the canisters 114’ and 116’ and the filter assembly 136), a working air outlet opening (as seen in Fig. 6 at the connection between manifold 120’’ and the bottom face of framework 134)……first and second blower units (118; see Fig. 3) wherein each blower unit comprises a fan (implicit) selectively driven by an electric motor (“motors 118”; col. 2, line 50; see also electrical cord 52 for powering the grooming device blowers), wherein said fan includes a fan housing (114’, 116’) having an air inlet (i.e. the upper end of each canister, as seen in Figs. 6-7) and an air outlet (i.e. the lower end of each canister, as seen in Figs. 6-7)……said first and second blower units motors are located within said housing interior space whereby said blower units motors are protected by said housing (as seen in Figs. 6-7); said first blower unit fan air inlet communicates with said housing first working air inlet opening (apparent in Figs. 3 & 6-7); said second blower unit fan air inlet communicates with said housing second working air inlet opening (apparent in Figs. 3 & 6-7); both said first blower unit fan air outlet and said second blower unit fan air outlet communicate with said housing working air outlet opening (apparent in Figs. 3 & 6-7), whereby working air is drawn in through said housing first and second air inlet openings and is forced out through said housing working air outlet (apparent in Figs. 3 & 6-7; see also col. 4, line 6 – col. 7, line 28)

Although Sack discloses much of Applicant’s recited invention, he does not further disclose that the electric motor is located outside of the fan housing (Sack does not clearly depict the locations of the motors relative to their respective blower fans), wherein the housing further defines a cooling air inlet opening and a cooling air outlet opening, wherein heat generated by said first and second blower units motors is removed from said housing interior space by drawing cooling air into said housing interior space (i.e. via a cooling fan, as in Claim 28) through said housing cooling air inlet opening and forcing the cooling air out from in said housing interior space through said housing cooling air outlet opening, and wherein the cooling air does not contact the working air within the housing interior space (Sack does not disclose cooling openings in the housing panels or a cooling fan to provide an isolated cooling airflow).
However, Bordas remedies these deficiencies.  As seen in Figures 1-4, Bordas discloses a blower apparatus 1 for blowing air, wherein the blower apparatus 1 is used within a housing (45) (Figs. 5-6) to provide a flow of air.  For example, as seen in Fig. 6, the blower apparatus 1 is shown disposed within an interior space of the housing, wherein air flows from a housing working air inlet 55 to a housing working air outlet 57.  The blower itself is powered by an electric motor (13, 23), and the motor is at least partially disposed outside of the fan housing (7, 15) (apparent in Figs. 3-4).  Bordas further discloses the use of a cooling channel (17) located within the interior space of the housing (45) and which forms a cooling air inlet opening and cooling air outlet opening, wherein heat generated by the motor is removed from said housing interior space by drawing cooling air into said housing interior space through said housing cooling air inlet opening (via cooling fan 21) and forcing the cooling air out from in said housing interior space through said housing cooling air outlet opening (via cooling fan 21) so as to cool the motor (paras. 14-16; flow through the housing interior space is also apparent in Figs. 5-6), and wherein the cooling air does not contact the working air within the housing interior space (para. 5).  Bordas discloses that by keeping the working airflow separate and distinct from the cooling airflow, the working air flow is prevented from coming into contact with the cooling flow flowing through the channel so that the cooling air is not heated by the working air.  In this manner, the cooling efficiency of the cooling fan 21 is independent of the pressure created by the blower fan and therefore cooling of the motor is guaranteed (para. 16).  Therefore, to one of ordinary skill desiring a grooming device that prevents overheating of the blower motors, it would have been obvious to utilize the techniques disclosed in Bordas in combination with those seen in Sack in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Sack’s motor-blower units (118) with the tangential bypass flow blower motor unit design (1) from Bordas (i.e. arranged in parallel, as shown in Sack, wherein each motor-blower unit 1 now includes its own dedicated motor cooling path/fan 17/21) in order to obtain predictable results; those results being greatly improved cooling of the blower motors (due to the dedicated motor cooling flow), thereby ensuring optimal livestock drying performance (as already desired in Sack) without overheating the motors.

In regards to Claims 22 & 30, the blower units 1 (from Bordas, now incorporated into Sack) are tangential bypass flow motor fans.
In regards to Claims 23 & 31, Sack discloses an elongate flexible air hose (146; Fig. 7) connected to said housing air outlet opening at one terminal end thereof and having a reduced opening nozzle (144) at terminal end thereof (Fig. 7; col. 4, line 66 – col. 5, line 5).
In regards to Claim 24, Sack discloses an air filter (“filter media”; col. 4, line 17) selectively placeable (“replaceable”) over each of said housing working air inlet openings (col. 4, lines 13-43).
In regards to Claims 25 & 33, Sack’s housing (134) comprises an integrally formed handle (148).
In regards to Claims 26 & 34, Sack’s housing (134) comprises a pair of integrally formed halves (i.e. left and right closure panels; see col. 4, lines 44-50) secured to each other with fasteners (implicit).
In regards to Claims 27, 32, & 35, the blower units 1 (from Bordas, now incorporated into Sack) are tangential bypass flow motor fans.  Furthermore, Sack discloses a first air filter selectively placeable over said housing first working air inlet opening and a second air filter selectively placeable over said housing second working air inlet (“any number of filter portions that abut and/or overlap”; col. 4, lines 24-26).
In regards to Claims 29 & 36, Sack discloses a Y- shaped conduit (142, 120’’; seen best in Fig. 6) having: a first opening (within left pipe 142) communicating with said first blower unit fan outlet; a second opening (within right pipe 142) communicating with said second blower unit fan outlet; and, a third opening (within manifold 120’’) communicating with said housing air outlet opening; and, wherein the first and second blower units 1 (from Bordas, now incorporated into Sack) are tangential bypass flow motor fans (see also Claims 22 & 30 above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,156,229 to Johnson et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the issued patent.  In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent.  Specifically, the patent and the instant application claim common subject matter as follows: a blower apparatus having a housing, two working air inlets, a working air outlet, a cooling air inlet and outlet, first and second blower units arranged in parallel, each having a fan and motor, a cooling fan drawing cooling air into said housing interior space through said housing cooling air inlet opening and forcing the cooling air out from within said housing interior space through said housing cooling air outlet opening, whereby the cooling air within the housing interior space does not contact the working air within the housing interior space and heat generated by said first and second blower unit motors is removed from said housing interior space and said first and second blower unit motors are cooled, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC